Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Vern D. Kornelsen, Chief Financial Officer of Lifeloc Technologies, Inc. (the “Company”), hereby certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: · the Quarterly Report on Form10-Q of the Company for the nine months ended September30, 2011 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and · the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by the Report. Dated:November 3, 2011 /s/ Vern D. Kornelsen Vern D. Kornelsen Chief Financial Officer
